Citation Nr: 1042619	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-25 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability. 

2.  Entitlement to service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1956 to October 
1959.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2008 rating decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Paul, Minnesota, (hereinafter RO).  The case was 
remanded for additional development in December 2009 and is now 
ready for appellate review.  

In September 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   


FINDING OF FACT

There is no competent, credible evidence of a current right ankle 
or right foot disability.  


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010). 

2.  A right foot disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in October 2007 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claims.  

As for the duty to assist, the service treatment reports are 
unavailable, and the Veteran was notified by letter in March 2008 
that it had a made a formal finding that his service treatment 
records cannot be located and are unavailable for review. (The RO 
completed a Formal Finding on the Unavailability of Service 
Medical Records in April 2000.)  The Veteran was asked in the 
March 2008 letter to submit any copies of service treatment 
records he may have had, let VA know if there was any other 
evidence or information that would support his claim, and to 
submit any evidence in his possession that pertained to his 
claim.  As directed in the December 2009 remand, the Veteran was 
also notified by letter in January 2010 to complete an 
authorization form to obtain records from the medical facility 
Abbot Northwest.  The Veteran has not responded to any of these 
requests for information.  The RO also requested records of 
claimed in-service hospitalization at Fort Guilick in Panama with 
a negative response from the National Personnel Records Center in 
March 2010.  There is no indication that there are additional 
records that need to be obtained that would assist in the 
adjudication of the claim.  With respect to the request of the 
Veteran's representative in his October 2008 presentation that 
the Veteran be afforded a VA examination, there is nothing 
competent and credible in the record to indicate that the Veteran 
has a current right ankle or foot disability that is related to 
service; as such, a VA examination is not necessary.  For the 
reasons stated above, the duty to assist has been fulfilled.  



II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.  
Given the missing service treatment reports, there is a 
heightened obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the doubt 
rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

That a condition or injury occurred in service alone is not 
enough for a grant of service connection; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992). 

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Veteran has asserted, to include in sworn testimony to the 
undersigned in September 2009, that he injured his right ankle 
and foot during service when he hit a rock and fell down while 
climbing down a mountain.  He states that he was hospitalized and 
placed in a cast during service following this injury but, as 
indicated above, the occurrence of the claimed treatment has not 
been verified as the service treatment reports are not available.  
The Veteran testified that his right ankle continued to bother 
him after service, and that it was replaced after service at 
"Abbot Northwest" in 1997.  Again as indicated above, the 
Veteran did not provide authorization for the reports of this 
treatment to be obtained.  The Veteran testified that his right 
foot was replaced one year after the 1997 ankle replacement, and 
that this condition was "secondary" to the right ankle 
replacement.  No records of such treatment have been submitted. 

Evidence in support of the Veteran's assertion is limited to 
April 2008 statements from the Veteran's sister and sister in law 
asserting that the Veteran sustained an ankle and foot injury 
while serving in the military.  There is no medical evidence of a 
current right ankle or foot disability and the Veteran has not 
responded to requests from VA to assist efforts to obtain the 
records that would document such disability.  The duty to assist 
is not a "one way street," and when, as in the instant case, it 
is the Veteran that has the "information that is essential in 
obtaining the putative evidence," the Veteran cannot "passively 
wait" for the assistance of the VA.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Moreover, this failure to cooperate in 
obtaining such fundamental pieces of evidence leaves the distinct 
impression that the Veteran is not a reliable partner in the 
adjudication of his claim, as necessary under 38 U.S.C.A. § 5103 
(which contemplates a claimant having responsibility for 
providing at least some of the evidence necessary to substantiate 
a claim.)  As such, his competence to provide accurate 
information, and his credibility in providing it (including by 
testimony) is not shown.  This leaves no competent, credible 
evidence of the claimed disabilities.  As such, the claims for 
service connection for right ankle and foot disabilities must be 
denied on the basis of there being no current disability.  See 
Rabideau, Brammer, supra.  

To the extent that there is a current right ankle or foot 
disability that is not shown by clinical evidence of record, the 
lack of any competent medical evidence linking such disability to 
service precludes a grant of service connection.  See Hickson, 
supra.  It is emphasized that the Veteran's assertions linking a 
current right ankle and foot disability to service cannot be used 
to establish the claims as a layperson is not qualified to render 
a medical opinion regarding the etiology of disorders and 
disabilities.  Espiritu; cf. Jandreau.  Finally, in reaching this 
decision and bearing in mind the heightened duties required for 
the adjudication of the Veteran's case in light of the missing 
service treatment reports, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the Veteran's claims for service connection for right 
ankle and foot disabilities, the doctrine is not for application.  
Gilbert, Cuevas, O'Hare, supra. 




ORDER

Entitlement to service connection for a right ankle disability is 
denied. 

Entitlement to service connection for a right foot disability is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


